Whitfield, J.,

{after stating the facts.)

This suit was brought to cancel of .record one chain of title to land and for partition of the land under another chain of title. Certain of the defendants and the complainant “as trustee” claim title through descent from Polly Lewis to whom a donation of land was confirmed by the United States in 1825. Other defendants, herein called adverse claimants, hold adversely under a deed of conveyance dated May 28th, 1832, from Mary Lewis to Richard Fitzpatrick in which deed the grantor conveyed all her claim to the land ‘ ‘ by virtue of a donation grant from the *100United States to me in the year 1825, certificate of which is on record at St. Augustine.” It does not appear that .there was any title of record other than that indicated by the deed of conveyance executed to Richard Fitzpatrick which referred to a donation grant of the land to the grantor by the United States in 1825.
It is alleged in effect that at the time of making the deed to Richard Fitzpatrick in 1832, Mary Lewis was not seized of any title whatsoever in and to the described lands that had been confirmed to Polly Lewis by virtue of Acts of Congress; that on May 28, 1832, and prior thereto and thereafter Polly Lewis was married to Jonathan Lewis; and that neither Polly Lewis nor her successors in title conveyed any title to the land except as to the portion conveyed to the complainant ‘ ‘ as trustee. ’ ’
An appeal was taken by the complainant “as trustee” from orders sustaining demurrers of adverse claimant defendants.
Among the points argued are the right of the complainant “as trustee” to maintain the suit, multifariousness and laches.
If it be conceded that the complainant “as trustee” may maintain this suit without disclosing the beneficiaries or the nature and object of the trust he represents, and if it be also conceded that in one suit as against an appropriate demurrer there may properly be an adjudication of the title and liens claimed under a chain of title alleged to be wholly distinct from and adverse to the now asserted title of the parties alleged to be co-tenants under title derived by the laws of descent from Polly Lewis, and to enjoin the assertion of claims adverse to the co-tenants, and also to adjudicate partition rights among the alleged co-tenants, *101and even if it be conceded that the principles that afford equity jurisdiction to avoid a multiplicity of suits, may be invoked in a case of this nature, yet the very great lapse of time and the failure to assert rights under the alleged title by descent as against those claiming adversely under an alleged independent title, considered with the attendant facts alleged in the bill of complaint showing adverse dealings with the land and with the title thereto, under claim of right during a period extending over more than 75 years, make it clearly to appear that it would be inequitable to now disturb the rights of those claiming adversely to the alleged co-tenants. Laches may bar a suit to remove cloud from title. 5 R. C. L. 668. Laches is an unexcused delay in asserting rights during a period of time in which adverse ■ rights in the premises have been acquired under circumstances that make it unequitable to displace such adverse rights for the benefit of those who are bound by the delay. The very great delay in this case is not excused, and it operated to prejudice the rights of others who cannot now be put in statu qua.
It is incumbent upon a complainant to allege in his bill every fact, clearly and definitely, that is necessary to entitle him to relief; and if he omits essential facts therefrom, or states such facts therein as show that he is not entitled to relief in a court of equity, he must suffer the consequences of his so doing. Durham v. Edwards, 50 Fla. 495, 38 South. Rep. 926.
He who comes into equity to get rid of a legal title as a cloud upon his own must show clearly the validity of his own title, and the invalidity of his opponent’s. Equity will not act in such cases in the event of a doubtful title. And a party to be relieved and to succeed in contests of this character must do so on the strength of his own title, *102and not on the weakness of his adversary’s. Levy v. Ladd, 35 Fla. 391, 17 South. Rep. 635; Houston v. McKinney, 54 Fla. 600, 45 South. Rep. 480; Jarrell v. McRainey, 65 Fla. 141, 61 South. Rep. 240; Hill v. DaCosta, 65 Fla. 371, 61 South. Rep. 750; Gasque v. Ball, 65 Fla. 383, 62 South. Rep. 215; Morgan v. Dunwoody, 66 Fla. 522, 63 South. Rep. 905; Stewart v. Stewart, 19 Fla. 846. It must be assumed that the complainant has stated his case as strongly and as fully as the facts will warrant or justify.
The law is well settled that where it is clearly apparent upon the face of the bill that complainants therein have slept so long upon their rights as to be guilty of laches in the assertion of them, such question of laches may be raised and determined upon a general demurrer for want of equity in the bill. King v. Dekle, 53 Fla. 940, text 941, 43 South. Rep. 586; Murrell v. Peterson, 57 Fla. 480, 49 South. Rep. 31; Hays v. Seattle, 251 U. S. 233, 40 Sup. Ct. Rep. 125.
Laches is a neglect to do something that, by law, a man is obligated or in duty bound to do. The application by the courts of the doctrine of laches depends upon the circumstances of each particular case. Anderson v. Northrop, 30 Fla. 612, text 615, 12 South. Rep. 318. See also 18 Standard Ency. Proc. 430; Words and Phrases, Laches; 12 Ency. Pl. & Pr. 829.
“There is a well-established rule affecting more directly the pleadings in a court of equity to the effect that where a bill upon the face of its allegations shows long acquiescence and laches by the complainants in the assertion of their claims, then it becomes necessary for them, by way of excuse for such apparent acquiescence and laches, to allege and prove some actual hindrance or impediment to the seeking of their rights, such as concealment of, or fault*103less want of knowledge of facts, and if they fail to allege or prove such excuse or reason for the long delay, laches will be imputed to them, and the courts will refuse their aid by reason thereof. Badger v. Badger, 2 Wall. 87, and if the bill shows such laches on its face without any allegations excusing it, the defect can be taken advantage of by demurrer. Bercy v. Lavretta, 63 Ala. 374; Maxwell v. Kenedy, 8 How. 210.” Anderson v. Northrop, supra; Johnson v. McKinnon, 45 Fla. 388, 34 South. Rep. 272; Moseley v. Taylor, 68 Fla. 294, 67 South. Rep. 95; 16 Cyc. 267. See also Hagan v. Ellis, 39 Fla. 463, 22 South. Rep. 727, 63 Am. St. Rep. 167; Coram v. Palmer, 63 Fla. 116, 58 South. Rep. 721; 5 R. C. L. 668; 9 C. J. 1200; Mayse v. Gaddis, 2 App. Cas. (D. C.) 20; Ryason v. Dunten, 164 Ind. 85, 73 N. E. Rep. 74; Chase v. Chase, 20 R. I. 202, 37 Atl. Rep. 804; Peck v. Haley, 21 App. Cas. (D. C.) 224; Maxwell v. Kennedy, 8 How. (U. S.) 210.
The complainant, “Lewis G. Norton, as trustee,” does not appear to have any better right or title than his grantors had as heirs, and any circumstances that operate as laches or otherwise to make the enforcement of their claim inequitable, would likewise in equity bar his claim of title as a grantee trustee from them, he not appearing to be a bona fide purchaser for value without notice of circumstances that may affect the claims of his grantors. Non constat he is a mere trustee for voluntary beneficiaries named by his grantors, the allegations -being merely that certain alleged co-tenants “have heretofore conveyed all of their interest in the said property to your orator, as trustee.” '
The act of 1915 as amended in 1919, now Section 3793 Revised General Statutes, 1920, relates to the title a grantee as trustee may receive and convey.
*104The complainant ‘ ‘ as trustee ’ ’ alleges that he and certain named defendants have title to the lands as co-tenants, derived from Polly Lewis who received title from the United States and died intestate without conveying the title to any one.
It is alleged that certain named (105) parties defendant “claim title” to stated portions of the land “through an alleged deed from one Mary Lewis to one Eichard Fitzpatrick, and by divers subsequent intermediate conveyances.” The deed from Mary Lewis to Eichard Fitzpatrick is dated May 28th, 1832, and presumably was duly recorded, as its execution was proved before the Clerk of the Circuit Court for Monroe County, November 9th, 1833, in which county the land then was; and it is alleged that “divers subsequent intermediate conveyances” were made which resulted in the title claimed by stated defendants. A certified copy of the deed shows if was of record in Monroe County, Florida, on April 23rd, 1890. This suit was begun in 1920.
It appears from the bill of complaint that the land is subdivided into lots and blocks, stated at the bar to be in the City of Miami, and the bill alleges that mortgages and liens upon some of the lots are recorded. It is fair to assume from the facts alleged that the conveyances through which the adverse defendants claim title and liens upon the property have been duly recorded from time to time since the execution in 1832 of the deed of conveyance from Mary Lewis to Eichard Fitzpatrick, the alleged source of the adverse defendants’ claims, which, extending over a period of over seventy years, taken with the sub-division of the land by adverse parties into lots and blocks, shows great laches- on the part of the alleged co-tenants and their predecessors in claim, in failing to assert a title if they had *105one during such a long period of time; and no explanation or excuse for such delay and inaction is shown, and none can be inferred from the allegations of the bill. In Price v. Horton, 79 Fla. 97, 83 South. Rep. 670, the delay was not so long and was explained, the plaintiff being a nonresident of the State.
It is alleged that stated portions of the property “is wild, unimproved and unoccupied and not in the actual possession of any person whomsoever.” But this allegation is not controlling when considered with the facts that the land is described as being lots and blocks in a city, that title thereto was acquired through divers intermediate conveyances from the alleged original conveyance from Mary Lewis to Richard Fitzpatrick in 1832, that liens have been acquired and recorded on some of the lots, and that the alleged title of the co-tenants was not asserted until 1920, and no explanation of or excuse for such in action appears, since laches of the alleged co-tenants renders it inequitable to cancel the title of adverse claimants, even if the land consisting of city lots and blocks, may be regarded as being “wild, unimproved and unoccupied, and -not in the actual possession of” any one. The disclosed dealings with the title of the property and with the property itself and the great lapse of time are sufficient to show laches that make it inequitable to cancel the title of the adverse claimants, even in view of the allegation “that said Mary Lewis was not at the time of making said deed to said Richard Fitzpatrick, seized of any title whatsoever in and to said property.” She may have been authorized to make the conveyance for the owners. Time obscures the facts.
The allegation that Polly Lewis did not convey the land to any one, does not cover all the avenues by which under *106the law she and her heirs may have lost title to the property, e. g. it may have been sold for nonpayment of taxes or for partition, or other processes may have operated to extinguish the title of Polly Lewis.
In view of the disclosed dealings by adverse parties with the title to the lands and with the lands themselves, beginning in 1832 with a conveyance of the lands by a party asserted to be adverse to the alleged co-tenants, and of the failure of the co-tenants to assert their claim till 1920, it may be presumed that the title of the ancestor of the alleged co-tenants was extinguished by conveyance or otherwise, since only upon such an assumption can the dealings with the title and with the lands by those claiming adversely to the alleged co-tenants and the many years of apparent silence of acquiescence of the alleged co-tenants and their predecessors, and of their failure to assert their claim or to excuse the failure to do so, be reconciled with the ordinary course of human conduct with reference to interests in lands. See Fletcher v. Fuller, 120 U. S. 534, 7 Sup. Ct. Rep. 667. The long delay of the heirs of Polly Lewis in asserting title to the land was necessarily prejudicial to the adverse claimants, and shows gross laches that makes their prayer inequitable. See Pomeroy’s Eq. Jur. (4th ed.) p. 3417 et seq.; Lansdale v. Smith, 106 U. S. 391; 5 Pomeroy’s Eq. Sec. 21; Hanner v. Moulton, 138 U. S. 486, 11 Sup. Ct. Rep. 408; Richards v. Mackall, 124 U. S. 183, 8 Sup. Ct. Rep. 437; Spiedel v. Henrici, 120 U. S. 377, 7 Sup. Ct. Rep. 610.
There is nothing to indicate that the alleged co-tenants and their ancestors did not know that others were, during a period of many years, dealing with the land and with the title thereto in a manner that indicated a claim of ownership. Many of the co-tenants are alleged to be residents *107of counties in the vicinity of the lands, and it does not appear that their ancestors were not residents of the section of the State where the land is, with ample facilities to know that others were dealing with the land as owners thereof. The fact that many of their heirs were and are married women and infants does not operate to prevent a loss of rights by estoppel in peris or laches, particularly in view of the great length of time that has elapsed and the circumstances shown as to the location and subdivision of the land and the dealings therewith by adverse claimants.
The heirs of Polly Lewis extend through several generations; and while many of them were at different times married women and infants, all of them were not; -and the infants became of age at different times, except those who are now infants. Laches may affect the property rights of married women, particularly when they have a right of action to assert their title to or rights in property both real and personal. See 10 R. C. L. p. 403, Sec. 150; Secs. 2563, 2937 and 3951, Rev. Gen. Stats. 1920. Infants may sue by next friends. Sec. 2562, Rev. Gen. Stats, 1920.
Courts of equity view with disfavor suits brought long after the transaction in issue has occurred, and long after death has closed the lips of those familiar with the occurrence remote in point of time.
No rule of law is better settled than that a court of equity will not aid a party whose application is destitute of conscience, good faith and reasonable diligence, but will discourage stale demands for the peace of society, by refusing to interfere where there have been gross laches in prosecuting rights, or where long acquiescence in the assertion of adverse rights has occurred. Geter v. Simmons, *10857 Fla. 423, 49 South. Rep. 131; Baldwin v. Christopher, 75 Fla. 605, 79 South. Rep. 339.
All those who would know the facts relating to Polly Lewis’ dealing with the land or with the title thereto are doubtless long since deceased. The fact may be that Polly Lewis extinguished her rights or permitted them to be extinguished by some lawful means before her death, or that her heirs did so. After the lapse of nearly a hundred years, during which time others have acquired and repeatedly exercised rights with reference to the land under claim of ownership through a record conveyance executed by one Mary Lewis, during all of which time the heirs of Polly Lewis apparently asserted no title and presumably paid no taxes, it is now manifestly inequitable to cancel the record title of adverse claimants as a cloud upon a title of the alleged co-tenants as heirs of Polly Lewis, which latter title,, if it has not been otherwise extinguished, has been so long neglected while other rights in the lands have been acquired and exercised, that it would be unjust to now annul the title adversely claimed and long acted on under greatly changed conditions as to the uses of the land that must be greatly enhanced in value.
There is no allegation that the complainant or any of the alleged co-tenants or their ancestors who were heirs of Polly Lewis, ever exercised any right of ownership over the lands or paid any taxes thereon. The facts alleged justify an inference that the heirs of Polly Lewis recognized at. least a presumption that the title of Polly Lewis had been extinguished by some means permitted by the law; and by silence and inaction for more than three-quarters of a century acquiesced in the rights of others who were during that long period of time dealing with the title to the land if not with the land itself as owners thereof. *109There is no allegation that the heirs of Polly Lewis did not know of their rights in the land if their ancestor’s title had not been extinguished or that the title to the land and the land itself was being dealt with by adverse parties as owners thereof. The facts alleged appear to indicate that they reasonably must have been aware of the claims and activities of adverse parties with reference to the land. The development and improvement of lands in that locality has been a matter of general knowledge for more than twenty years. Certainly the record of conveyances and liens, the subdivision of the land into city lots and blocks, and other facts and circumstances were sufficient to put the heirs upon enquiry, particularly when they were required to pay taxes on the land if they owned it. See Byrne Realty Co. v. South Florida Farms Co., 81 Fla. 805, 89 South. Rep. 318. No explanation of or excuse for the long delay is shown by the bill. The complainant asks for affirmative equitable relief when gross laches appear from his allegations.
There are allegations that “the title in and to all of the property described in this bill of complaint was at the time of the making and delivery of said deed from said Mary Lewis to Richard Fitzpatrick, and has been at and during all the time from the date of said deed from Mary Lewis to Richard Fitzpatrick to this date and now ,is in said Polly Lewis and the several heirs of Polly Lewis as hereinbefore in this bill of complaint described, and now is in your orator and those heirs of Polly Lewis who have been made defendants to this bill.’’
If these allegations may be regarded as being other than legal conclusions, they are not effective in equity to show a present title as against the rights of adverse defendants whose rights have priority because of gross laches of the *110alleged, co-tenants, making it inequitable that tbe alleged co-tenants should displace the rights acquired under circumstances and during a long period of time when good faith required of the alleged co-tenants or their ancestors a more prompt assertion of'title if they had one.
The proper names “Polly” and “Mary” are sometimes used as synonyms (See Webster’s International Dictionary; Funk & Wagnall’s New Standard Dictionary, or as equivalents, 21 Am. & Eng. Ency. Law (2d Ed.) p. 309); Poll and Polly as familiar forms of Mary, Century Diet., pages 4597-8; and it may be that Polly Lewis, the grantee of the land and Mary Lewis, a subsequent grantor thereof were one and the same person. See Sowle v. Sowle, 10 Pick. (Mass.) 376; Commonwealth v. Berry, 114 Mass. 263; See also, State v. Watson, 30 Kan. 281, text 288, 1 Pac. Rep. 770. See Fallon v. Kehoe, 38 Cal. 44, 99 Am. Dec. 347, as to effect of conveyance. The allegations of the bill do not negative this as an element in this case.
If Polly Lewis and Mary Lewis were the same person and if the conveyance of the land by Mary Lewis to Richard Fitzpatrick in 1832 was defectively executed, because she was then a married woman, or for other reasons, yet rights thereunder were apparently recognized or acquiesced in by the heirs of Polly Lewis for very many years during which time the lands were subdivided and scores of persons acquired rights therein on the faith of the Mary Lewis conveyance to Richard Fitzpatrick. The complainant does not appear to have any better rights than the heirs of Polly Lewis had; and those rights, if not otherwise extinguished, have been lost by gross laches.
The bill of complaint alleges that on “December 23, 1825, a commission of the United States confirmed to Polly *111Lewis 640 acres under the donation act, on the East side c£ Miami River, near Key Biscaneno.” The land in controversy is within that confirmed donation of land to Polly Lewis.
By “Treaty of Amity, Settlement and Limits between the United States of America and His Catholic Majesty,, ihe King of Spain, concluded February 22, 1819, ratifications exchanged at Washington, D. C., U. S. A. February 22, 1821, proclaimed February 22, 1821, ” it is provided that “His Catholic Majesty cedes to the United States, in full property and sovereignty, all the territories which belong to him, situated to the eastward of the Mississippi, known by the name of East and West Florida. The adjacent islands depend on said provinces, all public edifices, fortifications, barracks and other buildings, which are not private property, archives and documents, which relate directly to the property and sovereignty of said provinces, are included in this article. The said archives and documents shall be left in possession of the commissaries or officers of the United States, duly authorized to receive them,” and that “all the grants of land made before the 24th of January, 1818, by His Catholic Majesty, or by his lawful authorities, in the said territories ceded by His Majesty to the United States, shall be ratified and confirmed to the persons in possession of the lands, to the same extent that the same grants would be valid if the territories had remained under the dominion of His Catholic Majesty. But the owners in possession of such lands, who, by reason of the recent circumstances of the Spanish nation, and the revolutions in Europe, have been prevented from fulfilling all the conditions of their grants, shall complete them within the terms limited in the same, respectively, from the date of this treaty in default of which the-said grants shall be null and void. All grants made since *112the said 24th of January, 1818, when the first proposal, on the part of His Catholic Majesty, for the cession of the Floridas was made, are hereby declared and agreed to be null and void.” Articles 2 and 8 of treaty as shown by Fuller’s Purchase of Florida, 1776-1819; State ex rel. Ellis v. Gerbing, 56 Fla. 603, 47 South. Rep. 353; 1 Rev. Gen. Stats, of Fla. 1920, 236.
Subsequent to the Treaty of February 22, 1819, by which Spain ceded to the United States the Territories known as East and West Florida, various Acts of Congress were passed for settling private land claims in the ceded territories, pursuant to the above quoted provision of Article 8 of the Treaty providing that “all grants of land made before the 24th of January, 1818, * * * in said territories * * * shall be ratified and confirmed to the persons in possession of the lands to the same extent that the same grants would be valid if the territories had remained under the dominion of” Spain. The titles to the land were to be “ratified and confirmed to the persons in possession of the lands.” Commissioners were appointed under Acts of Congress to examine and report upon claims made pursuant to the treaty of cession.
By Act of Congress, February 8th, 1827, titles to lands reported by the Commissioners for action were confirmed, and provision was made in the Act of Congress for a survey of the lands and for the issuance of patents to the claimants for the lands confirmed to them. Brickell v. Trammell, 77 Fla. 544, text 564, 82 South. Rep. 221.
By an Act of Congress approved March 30; 1822, it was enacted “that all the territory ceded by Spain to the United States, known by the name of East and West Florida, shall constitute a territory of the United States, *113under the name of the Territory of Florida..” See 1 Rev. Gen. Stats. 1920, 247.
In 1823 the County of-Monroe was formed at the southern end of the then Territory of Florida, extending North on the Eastern or Atlantic side of the peninsula above the Northern line of the present county of Dade. See Territorial Laws of Florida, approved July 3, 1823. The locus in quo is now situated in Dade County which was established in 1836. See Territorial Laws of Florida, approved February 4, 1836.
“The American State Papers, Volume 4, is a publication made- under the authority of the Senate of the United States and contains documents, legislative and executive, of the Congress of the United States in relation to public lands. This volume contains the reports of the commissioners appointed under the Act approved in 1822, entitled An Act for ascertaining claims and titles to land within the territory of Florida. These documents are received in evidence without other proof of their authenticity than the published volume. See Sullivan v. Richardson, 33 Fla. 1, 14 South. Rep. 692. See Thiesen v. Gulf, F. & A. R. Co., 75 Fla. 28, text 68, 78 South. Rep. 491.
Volume 4, “American State Papers” page 273, under date November 24, 1824, giving the proceedings of the United States Commissioners, shows: “Polly Lewis presented her memorial to- this board, praying confirmation of title to 640 acres of land situated about one mile south of the river Miami,- near Cape Florida. Filed. ’ ’
On page 274 of same volume under date December 15, 1824, this entry appears: “Mary Lewis, by her attorney, Waters Smith, presented her memorial to this board, praying confirmation of title to 640 acres of land under the *114donation act, situated on the river Miami, near Cape Florida. Filed. ’ ’
On page 277 et seq. of the same volume under date of January 31, 1826, the “commissioners for ascertaining claims and titles to lands in East Florida.” Under an Act of Congress reported to the Secretary of the Treasury among other matters that, “in the discharge of the duties assigned them, they have examined and disposed of the claims herein set forth, in the manner and upon the principles exhibited in the following nine classes, numerically arranged.” * * * “Number four comprehends claims under» the donation act of May, 1824, and not exceeding 640 acres, and which have been confirmed by the board upon satisfactory proof that the claimant was twenty-one years of age, and the head of a family, and that he had never received any written evidence of title from either the British or Spanish Government of East Florida; that furthermore, that he was actually settled on, and cultivating the land at and previous to the 22d February, 1819, according to the requirements of said act. ’ ’ * * * page 284. “Report No. 4. Register of claims to land not exceeding 640 acres founded on actual inhabitation and cultivation previous to the 22d of February, 1819, for which certificates of confirmation have been granted by the undersigned Commissioners.” * * * 5. Tolly Lewis. Acres 640. South of river Miami. Occupation and cultivation. From 1819 to 1825,” dated “St. Augustine, December 31, 1825.”
On page 301 of the same volume it appears that on December 23, 1825, the commissioners confirmed to “Polly Lewis six hundred and forty acres under the donation act, on the east side of Miami river, near Key Biseaino.” A particular description of the land as officially surveyed in *1151845 appears in the bill of complaint copied into the statement filed herewith.
Whether or not the “memorial of title to 640 acres of land,” etc., of “Polly Lewis,” presented for confirmation on November 24, 1824, is the same as that presented for “Mary Lewis, by her attorney” on December 15, 1824, only one confirmation appears, and that is 640 acres to “Polly Lewis.” The descriptions of land in the “memorials” and in the confirmation order and report are not definite. The index to volume 4 opposite the name “Lewis, Polly,” refers to pages 273, 274, 284, 301. On page 274 the memorial entry relates to “Mary Lewis” and no reference is made to Polly Lewis on that page. The confirmation shown on page 284 is to “ Tolly Lewis. ’ ’ Whether all these entries relate to one donation grant that was confirmed to Polly Lewis, need not now be discussed.
The' deed of conveyance dated May 28, 1832, from Mary Lewis to Richard Fitzpatrick, states:
“KNOW ALL MEN by these presents that I, Mary Lewis of Monroe County in the Territory of Florida, residing at Cape Florida in said County, for and in consideration of the sum of Five Hundred Dollars lawful money of the United States, to me paid by Richard Fitzpatrick of the County aforesaid, the receipt whereof I do hereby acknowledge and am therewith satisfied, contented and paid have this day bargained and sold, and by these presents do bargain, sell, deliver, and convey unto the said Richard Fitzpatrick, all my right, title, and interest which I have in and to a tract of parcel of land, and all the improvements thereon, containing six hundred and forty acres, situate and being on Key Biseayne Bluff near Cape Florida between Jonathan Lewis land and land purchased by said Richard Fitzpatrick from Rebeca Eagan; and all *116claim which. I or my heirs may hereafter have to said tract of land, and the improvements on it of every kind whatever, by virtue of a donation grant from the United States to me in the year 1825, certificate of which is on record at St. Augustine, I do hereby sell, deliver and transfer unto the said Richard Fitzpatrick^ his heirs and assigns forever. ’ ’
The reference in the deed of conveyance to the confirmed donation and to its location with reference to other similar confirmed donations, indicates that the grantor must have had some relation to the donation title that covers the granted lands.
The conveyance of the land by Mary Lewis to Richard Fitzpatrick in 1832, may have been regarded by the children of Polly Lewis, now all deceased, as an extinguishment of her and their rights in the land, thus explaining why no interest therein was asserted from 1832 to 1920.
If the title of Polly Lewis has not otherwise been extinguished it cannot now equitably be asserted in view of the gross laches of the heirs of Polly Lewis, while others, who through'many years acquired and asserted rights in the land, have been prejudiced by such gross laches; and the complainant shows no rights that are better than thosp of the heirs of Polly Lewis.
Questions as to necessary parties and other matters need not be discussed.
Affirmed.
Browne, C. J., and Taylor and West, J. J., concur.
Ellis, J., not having heard argument took no part in decision.